Dear Mrs. Kelly:
This opinion letter is in response to your questions asking:
         1) If a political subdivision, other than a school district, uses the attached forms and related instructions in calculating its permissible property tax rates for 1985, will the rates so calculated comply with Missouri law?
         2) If the answer to question 1 above is no, what revisions in the forms and related instructions are necessary so the rates calculated will comply with Missouri law?
We have reviewed your Proposed Rule 15 CSR 40-3.050 entitled, "Revision of Property Tax Rates By Political Subdivisions Other Than School Districts". We believe that Proposed Rule15 CSR 40-3.050(2)(B)2, Schedule 1A, and Exhibit A are in error, because such indicate that only locally assessed property should be included in the "property base" under Section 137.073.2, RSMo. Since the submission of your opinion request, the Governor approved Senate Committee Substitute for Senate Bill No. 152, Eighty-Third General Assembly, First Regular Session. Section 137.073.2 of the new law specifically includes state-assessed property in the "property base". Accordingly, the references to locally assessed property in Schedule 1A, Exhibit A, and Proposed Rule15 CSR 40-3.050(2)(B)2 should be revised to reflect the new law.
Our review has not uncovered any other changes that need to be made in the proposed instructions submitted.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General